Citation Nr: 0300205	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  94-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for claimed plantar 
warts of the right foot.  

2.  Entitlement to service connection for a claimed 
hemorrhoid disorder.  

3.  Entitlement to service connection for claimed atrophy 
of the right testicle.  

(The issue of an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD) currently 
rated as 50 percent disabling, will be the subject of a 
later decision by the Board.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This appeal initially came to the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision of 
the RO.  

The veteran testified at a hearing before a Hearing 
Officer at the RO in November 1993, when he withdrew his 
claim for service connection for hepatic dysfunction.  

The Board remanded the case to the RO in July 2000 for 
additional development of the record.  

The Board is undertaking additional development on the 
issue of an increased evaluation for the service-connected 
PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this matter.  



FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the claims of service 
connection for plantar warts of the right foot, 
hemorrhoids and atrophy of the right testicle have been 
developed.  

2.  The veteran did not manifest complaints or findings 
referable to right foot plantar warts, hemorrhoids or 
right testicle atrophy while in service.  

3.  The right foot plantar warts were first clinically 
demonstrated many years after his period of service.  

4.  The claimed plantar warts of the right foot are not 
shown to be due to any event in service.  

5.  No competent evidence has been submitted to show that 
the hemorrhoids and right testicle atrophy are due to any 
event in the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested 
by plantar warts of the right foot disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  The veteran is not shown to have disability manifested 
by hemorrhoids due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).  

3.  The veteran is not shown to have disability manifested 
by atrophy of the right testicle due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107, 7104. (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is averred that the veteran has had plantar warts of 
the right foot, hemorrhoids, and atrophy of the right 
testicle since service, and that service connection is 
warranted.   

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a).  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity 
of symptomatology after discharge is normally required, 
unless there is medical evidence that the inservice 
condition, although not diagnosed as such in service, was 
'chronic,' see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the inservice 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the 
record must include (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Historically, in February 1992, the veteran first claimed 
service connection for the residuals of a head injury 
suffered in service.  

On his initial VA examination in April 1992, right foot 
plantar warts, hemorrhoids and an atrophic right testicle, 
etiology undetermined were found.  The veteran reported at 
that time that he had undergone a hemorrhoidectomy in 
1980.  

In November 1993, the veteran testified at an RO hearing 
that, in Vietnam, he first treated right foot warts by 
cutting them off.  He testified that the warts had had a 
tendency to regrow since that time.  However, the Board 
finds that these assertions are not credible as they are 
not consistent with the objective evidence that is of 
record.  

The veteran also testified at the hearing that he could 
not actually recall when he had developed atrophy of the 
right testicle.  He further reported that his hemorrhoids 
had been noticed about six months after his discharge from 
service and were surgically removed in approximately 1972.  
He felt that the hemorrhoids were due to heavy lifting in 
Vietnam.  

These assertions alone cannot be probative as to these 
claimed disorders because, as a layperson, the veteran is 
not competent to proffer an opinion regarding questions of 
medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In fact, they provide 
no basis for concluding that the right testicle atrophy 
and hemorrhoids were present in service.  

In this case, in July 2000, the veteran was provided with 
an opportunity to present medical evidence to support his 
assertions.  See 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995). The RO was also instructed 
to attempt to obtain any pertinent treatment records.  

The RO sent the veteran letters in August 2000 and June 
2001, requesting additional evidence and information 
concerning his claims, and informing him of the new 
considerations of the Veteran's Claims Assistance Act 
(VCAA).  

In November 2002, the veteran's representative informed VA 
that all of the veteran's treatment had been with VA.  The 
RO has obtained those records.  

However, there is no evidence to relate any current right 
foot plantar warts, atrophy of the right testicle or 
hemorrhoids to any disease or injury that was incurred in 
or aggravated by active service.  There also are not 
records to establish a continuity of symptomatology or 
treatment after service.  

It is pertinent to note in this regard that the veteran's 
service medical records are negative for any complaints or 
findings referable to the claimed disorders.  He was seen 
for complaints of trembling and weakness in July 1969; for 
urethral discharge in September 1969; and for a laceration 
of a finger of his left hand in November 1969.  However, 
right testicle atrophy, hemorrhoids or right foot plantar 
warts were not clinically demonstrated in service.  

Significantly, the separation examination, dated in 
January 1971, shows that the veteran was clinically 
evaluated as normal in all relevant aspects.  

Thus, as no competent evidence has been presented to 
support the veteran's assertions that he had right foot 
plantar warts in service or to show that his hemorrhoids 
and atrophy of the right testicle were due to disease or 
injury in service, the claims must be denied.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  

In pertinent part, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the evidence needed 
to substantiate a claim, 38 U.S.C.A. § 5103, and defines 
the obligation of VA with respect to its duty to assist 
the claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to 
all claims filed on or after the date of its enactment, or 
filed before the date of enactment and not final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. 
§ 5107, Historical and Statutory Notes (Effective and 
Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on 
appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was informed in the rating decision, 
the Statement of the Case, as well as in specific 
development letter requests, of the evidence and 
information necessary to substantiate his claims, what 
evidence VA had or would obtain on his behalf, what 
evidence or information he needed to provide to VA, and of 
the ramifications of the failure to obtain any needed 
information or evidence.  

Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.   

The veteran did not submit such evidence, or respond to 
VA's request therefore.  He did relate to VA that he 
received no treatment other than that received at VA.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Additionally, despite the information provided to the 
veteran as outlined hereinabove, the veteran has not 
indicated that any additional information or evidence 
exists, which is pertinent to this claim, but has not yet 
been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the Board notes that the veteran's available 
service medical records and VA records have been 
associated with the claims folder.  He has also been 
provided a VA examination.  Thus, the duty to assist has 
also been satisfied.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence), reviewed his claim again in light of the new 
requirements, and fully assisted him to the best of VA's 
ability, the Board concludes that no further action on 
this question is necessary under the facts and 
circumstances of the instant case.  




ORDER

Service connection for plantar warts of the feet is 
denied.  

Service connection for hemorrhoids is denied.  

Service connection for atrophy of the right testicle is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

